Citation Nr: 1633068	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-47 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a left knee injury, status post total left knee arthroplasty, evaluated as 10 percent disabling from July 26, 2007, to May 22, 2012; 30 percent disabling from July 1, 2013, to February 25, 2014; and 60 percent disabling since February 25, 2014, exclusive of the time period during which a temporary total rating was assigned.

2.  Entitlement to an effective date prior to July 26, 2007, for the award of service connection for degenerative joint disease, residuals of a left knee injury.

3.  Entitlement to an effective date prior to July 26, 2007, for the award of service connection for degenerative joint disease of the right knee.

4.  Entitlement to an effective date prior to July 26, 2007, for the award of service connection for instability of the right knee, residuals of right knee injury.



REPRESENTATION

Veteran represented by:	Dax J. Lonetto, Sr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2012, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing has been associated with the record.  By letter dated May 2016, the Board notified the Veteran that the VLJ who presided over his October 2012 hearing was no longer employed by the Board, and offered the Veteran another hearing before a VLJ who would decide his case.  In June 2016, the Veteran responded that he did not wish to have another hearing, and indicated that the matter should be forwarded to the Board for appellate review.  

This case was remanded in July 2013 for additional development and now returns for further appellate review.

In April 2014, the RO denied a claim of clear and unmistakable error (CUE) in an October 1972 rating decision that denied service connection for residuals of left and right knee injuries.  Subsequently in October 2014, the Veteran submitted a timely notice of disagreement (NOD) on the proper standard form.  The RO has not issued a statement of the case (SOC) on this issue.  However, according to the Veterans Appeals Control and Locator System, it appears that the RO is addressing this NOD; thus, the Board declines jurisdiction of this issue at this time.

The October 2014 NOD also indicated that the Veteran is asserting CUE in the RO's failure to adjudicate a claim of service connection for left knee instability concurrent with the claim of service connection for residuals of a left knee disability.  Indeed, in Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, where a Veteran files more than one claim with the RO at the same time, and the RO's decision acts (favorably or unfavorably) on one of the claims but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run. The proper remedy under such circumstances is to file a timely NOD as to the RO's failure to address the claim. 

In this case, however, several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  Specifically, the Board must consider separate evaluations for instability and arthritis, and has done so in the decision below.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Under these specific circumstances, the Board finds that the allegation of CUE as to the RO's failure to address the claim is moot.  

The rating assigned to the Veteran's service-connected left knee disability has been increased on several occasions during the course of the appeal.  However, inasmuch as higher ratings are available for the Veteran's left knee disability, and he is presumed to seek the maximum available benefit for a disability, the claim has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Furthermore, the issue has been characterized as shown on the title page of this decision to reflect the assignment of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The effective date issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From July 27, 2007 to May 22, 2012, degenerative joint disease of the left knee was manifested by painful motion with flexion limited to no less than 110 degrees and extension limited to no less than 5 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups, without ankylosis, recurrent subluxation, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  From July 27, 2007, to May 22, 2012, the service-connected residuals of a left knee injury included severe instability of the joint.  

3.  The Veteran underwent a left total knee arthroplasty on May 22, 2012, and received a temporary total rating based on the need for convalescence until July 1, 2013, at which point a disability rating of 30 percent was assigned.

4.  From July 1, 2013 to February 25, 2014, status post total left knee arthroplasty was manifested by mild to moderate painful motion, particularly with activity.

5.  Since February 25, 2014, the maximum schedular evaluation has been assigned for the Veteran's status post left total knee arthroplasty in contemplation of chronic residuals consisting of severe painful motion or weakness in the affected extremity.    


CONCLUSIONS OF LAW

1.  From July 27, 2007 to May 22, 2012, the criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015).

2.  From July 27, 2007, to May 22, 2012, the criteria for a separate 30 percent rating for severe instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  From July 1, 2013, to February 25, 2014, the criteria for an initial rating in excess of 30 percent for status post left total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

4.  Since February 25, 2014, the criteria for an initial rating in excess of 60 percent for status post left total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Veteran's appeal arises from a disagreement with the initial evaluation assigned following the grant of service connection for residuals of a left knee injury.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  
 
The Veteran was afforded VA examinations of his left knee in August 2008 and February 2014.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  

The Board has considered the Court's recent holding in Correia v. McDonald, No. 13-3238 (Vet. App. July 5, 2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged join," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In the instant case, the Board notes that the August 2008 VA examination reflects active and passive range of motion was tested and, while it does not appear that range of motion testing was conducted in a weight-bearing position, it was noted that there was no evidence of abnormal weight bearing.  Also, as he is service-connected for both knees, it would be impossible to test against the "undamaged" joint.  However, despite the lack of range of motion testing in the weight-bearing position, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time based on such examination since, as he underwent a total knee replacement in May 2012, it would be impossible to re-test his range of motion for the left knee for the appeal period prior to such date.  

With regard to the February 2014 VA examination, such only includes the standard range of motion testing; however, the Veteran has been awarded the schedular maximum rating for a knee disability, i.e., 60 percent rating, as of the date of such examination.  In this regard, such a rating contemplates chronic residuals of a knee replacement consisting of severe painful motion or weakness in the affected extremity.  Moreover, the Board notes that a 60 percent rating is also warranted where there is ankylosis of the knee.  Consequently, additional range of motion testing for the Veteran's left knee disability is not necessary as he is in receipt of the schedular maximum rating for such disability.  Therefore, the Board finds that it would not be prejudicial to the Veteran in proceeding with a decision at this time.

Moreover, the Veteran has not alleged, and the record does not show, that such examinations are inadequate to decide his initial rating claim, or otherwise argued that his range of motion would have been further limited if tested in such capacities.  Consequently, as he has not argued that the examinations of record are inadequate on such grounds, the Board need not address such matter further.  Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); see Robinson v. Peake, 21 Vet.App. 545, 553 (2008) (holding that the Board is not required "to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); cf. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("Having initially failed to raise the procedural issue, the Veteran should not be able to resurrect it months or even years later when, based on new circumstances, the Veteran decides that raising the issue is now advantageous.").

Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, in October 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before a VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2012 hearing, the VLJ noted the issue on appeal.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left knee disability was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such has on his daily life and employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified VA and private medical records and providing an additional VA examination.  Such outstanding medical records were obtained as a result of the July 2013 remand and the Veteran was afforded a new VA examination in February 2014.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Furthermore, in light of the above, the Board finds that the AOJ has substantially complied with the July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.               § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.              § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Diagnostic Code 5010 provides that arthritis due to trauma, substantiated by X-ray findings is rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s) a 10 percent rating is for application for each major joint or group of minor joint affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Additionally, 38 C.F.R. § 4.71a, Diagnostic Code 5257, provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Descriptive words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

In VAOPGCPREC 9-98 (Aug. 14, 1998), VA's General Counsel explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis may also be based on painful motion under 38 C.F.R. § 4.59. 


A.  July 27, 2007 to May 22, 2012

An October 2008 rating decision established service connection for degenerative joint disease of the left knee as a residual of an in-service left knee injury, effective July 27, 2007, and awarded a disability rating of 10 percent for painful motion of the joint, pursuant to DC 5010.  The Veteran perfected a timely appeal with respect to the assigned rating, contending that he is entitled to a higher rating for his service-connected degenerative joint disease, as well as a separate compensable rating for instability of the left knee joint.  

According to lay statements submitted by the Veteran, the symptoms associated with his left knee disability included difficulty walking, climbing, stooping, running, and sitting for prolonged periods.  He further asserted that his left knee disability negatively impacted his ability to work as a diesel mechanic, and that he was required to take a job as a truck driver.  He also reported to his treating physicians that the pain associated with his left knee disability negatively impacted his ability to sleep at night, requiring narcotic pain medication.  

During an August 2008 VA examination, the Veteran reported deformity, giving way, instability, effusion, and pain to both knees.  He denied stiffness, weakness, episodes of dislocation or subluxation, and locking episodes.  Physical examination revealed an antalgic gait.  Range of motion testing showed flexion limited to 110 degrees on both active and passive testing, with pain beginning at 50 degrees.  There was no limitation of extension.  There was no additional limitation of motion upon repetitive use.  An X-ray study showed severe degenerative joint disease, as well as "severe" varus and valgus deformity.  The examiner characterized the Veteran's disability as "severe arthritis and instability, both knees" resulting in significant effects on his activities of daily living and employment.  

During an August 2008 VA orthopedic consultation, the Veteran reported pain at night.  He wore a brace of his knee, and found over-the-counter analgesics to be of minimal help in treating his pain.  He worked as a truck driver.  Physical examination showed crepitus upon movement.  His range of motion showed flexion limited to 110 degrees, without limitation of extension.  The Veteran elected to proceed with steroid injections in his knees to ameliorate his pain; however, subsequent VA clinical notes reflect that such injections were of minimal help.  

In April 2012, the Veteran was evaluated by a non-VA physician, Dr. L., as to the necessity of proceeding with a left total knee arthroplasty.  The Veteran indicated in his medical history that his pain was continuous, and rated it as 8 out of 10.  His symptoms were exacerbated by walking and climbing or descending stairs, and were improved by rest, heat, and medication.  He also reported sensations of catching, clicking, giving way, locking, swelling, tenderness and weakness of the joint.  A physical examination showed effusion and moderate diffuse global tenderness.  Active extension to flexion was five degrees to 120 degrees.  There was moderate medial joint line tenderness, crepitus and popping.  With regard to stability,  anterior drawer test was positive at 1+; similarly, valgus and varus stress tests were both positive at 20 degrees, with valgus 1+ and varus 2+.  There was an antalgic gait and limp on the left.  Dr. L. cleared the Veteran for a left total knee arthroplasty, which took place on May 22, 2012.  

Applying the rating criteria to the facts as stated above, the Board finds that the criteria for a compensable evaluation under either DC 5260, for limitation of flexion, or DC 5261, for limitation of extension, have not been met.  The evidence does not establish that the Veteran has ever had limitation of extension of the left knee joint to greater than 5 degrees; additionally, his flexion is limited to no less than 110 degrees, which does not meet the criteria for a compensable evaluation under DC 5261 or 5260, respectively.  In this regard, the Board has considered the fact that, upon examination in August 2008, pain began at 50 degrees of flexion; however, despite the presence of such pain, the Veteran was able to flex his knee to 110 degrees.  Consequently, such pain did not further limit his flexion to a compensable degree.  See Mitchell, supra (although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."); DeLuca, supra.  Consequently, the Board finds that the Veteran's left knee disability was manifested by painful motion with flexion limited to no less than 110 degrees and extension limited to no less than 5 degrees, even in contemplation of functional loss due to pain, fatigability, incoordination, pain on movement, and weakness, or as a result of repetitive motion or flare-ups.  Therefore, such disability has been assigned a10 percent rating as a result of painful motion with noncompensable limitation of motion.  38 C.F.R. § 4.71, DC 5010.  A higher disability rating of 20 percent is not warranted under DC 5010, as there is no X-ray evidence of involvement of 2 or more major joints.  

The evidence further reflects severe instability of the left knee joint, as demonstrated by the notation of "severe" varus and valgus deformity of the joint by the August 2008 examiner, as well as his characterization of the Veteran's left knee instability as "severe."  Similar findings were noted by Dr. L. in April 2012.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's severe instability of the left knee joint, as shown in August 2008 and in April 2012, was present at the inception of the appeal period.  Thus, a separate rating of 30 percent for severe instability of the left knee joint is warranted under Diagnostic Code 5257 from July 27, 2007, to May 22, 2012.  

There are no other potentially applicable Diagnostic Codes which would afford the Veteran a higher rating for his service-connected residuals of a left knee injury from July 27, 2007 to May 22, 2012.  The evidence does not reflect any indication of ankylosis, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula ankylosis, or genu recurvatum.  38 C.F.R. § 4.71, DCs 5256, 5258, 5259, 5262, 5263.  

The Veteran has credibly reported symptoms of left knee pain, limitation of motion, weakness and fatigability.  These complaints are credible and consistent with the medical evidence of record.  The Board notes, however, that these symptoms are contemplated in the 10 percent rating assigned pursuant to DC 5010 for painful motion; to assign a higher rating based on functional loss would constitute impermissible pyramiding under 38 C.F.R. § 4.14.

In sum, for the period from July 27, 2007, to May 22, 2012, the Board finds that the criteria for a higher initial rating for degenerative joint disease were not met, and that the criteria for a separate initial disability rating of 30 percent for severe instability of the left joint have been met.  As the preponderance of the evidence is against higher ratings still, the benefit of the doubt rule does not apply. Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

B.  Since July 1, 2013

For one year following the implantation of a knee prosthesis, a service-connected knee disability is rated as 100 percent disabling.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R.         § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran underwent a left total knee arthroplasty on May 22, 2012.  He received a 100 percent disability rating until July 1, 2013, at which point a disability rating of 30 percent was assigned.  He contends that a higher rating is warranted.

According to a July 2013 VA clinical note, the Veteran reported pain in his knee after a full day of activity.  In September 2013, the Veteran requested that his VA physicians provide a statement indicating that his left knee would not inhibit his ability to work as a commercial truck driver, and such statement was provided by the Veteran's medical team later that month.  

In October 2013, the Veteran reported to his VA providers that his knee symptoms were better than they had been prior to his surgery, but he reported "increasingly unbearable" pain after a full day of manual labor at work.  He had full extension and flexion limited to 120 degrees.  His knee was stable to varus and valgus stress.  There was no swelling or deformity, nor was there an antalgic gait.  His strength was 5/5.  

On February 25, 2014, the Veteran underwent a VA examination.  He reported swelling, pain and weakness of the joint, exacerbated by the conditions of his employment as a diesel mechanic.  He described these episodes as flare-ups of pain, lasting approximately 8 hours, with a 90 percent restriction of activity.  The examiner found, however, that she could not quantify any additional limitation of motion during a flare-up in terms of degrees without resorting to speculation, because the Veteran was not currently experiencing a flare-up, and it was impossible to objectively measure such impairment in the absence of symptoms.  

Range of motion testing showed full extension and flexion limited to 110 degrees.  There was no objective evidence of painful motion, nor was there additional limitation of motion upon repetition.  Less movement than normal, disturbance of locomotion, interference with sitting, standing, and weight-bearing were noted to contribute to the functional impairment of the Veteran's left knee.  It was also observed that he had tenderness of pain to palpation for joint line or soft tissues of the left knee.  Strength of the joint was normal, and there was no instability noted on examination.  No meniscal conditions were noted.  Further, while the Veteran had scars as a result of his total knee replacement, such were not painful and/or unstable, and the total area of all related scars was not greater than 39 square cm (6 square inches).  There was no patellar subluxation on X-ray; however, such showed small joint effusion and mild soft tissue swelling.  The examiner characterized the Veteran's symptoms as "chronic residuals consisting of severe painful motion or weakness."  On the basis of that finding, the rating for the Veteran's status post left total knee arthroplasty was increased to 60 percent under DC 5055, effective February 25, 2014, the date of the VA examination.  

For the period from July 1, 2013, to February 25, 2014, the Board finds that the evidence does not indicate chronic right knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under Diagnostic Code 5055.  Although the Veteran reported increasing, even "unbearable," pain in the joint as a result of conditions of his employment, the Board finds, despite such characterization, that the evidence fails to demonstrate severe painful motion.  In this regard, left knee flexion was to 110 degrees; and the Veteran was able to perform three repetitions without additional functional loss or range of motion. Further, muscle strength testing was 5/5, which is active movement against some resistance. Additionally, the knee joint was stable. Collectively, the objective testing results do not more nearly approximate severe painful motion or weakness.  

Additionally, the Veteran was cleared to work as a commercial truck driver by his VA treatment providers, and worked as a diesel mechanic, with its attendant stresses on the knee joint, on a full-time basis throughout the relevant time period, indicating that the Veteran's pain was not so severe that it severely hindered or prevented him from engaging in strenuous manual labor.  Thus, while the Board is cognizant of the Veteran's reports of increasing pain from July 1, 2013 to February 25, 2014, the Board finds that the objective medical evidence of record does not establish the presence of "severe painful motion or weakness" in the left knee until February 25, 2014, when the Veteran's left knee symptoms were characterized as productive of severe painful motion or weakness by a VA examiner.  

Additionally, objective medical evidence does not reveal a degree of limited flexion or extension that would be compensable under Diagnostic Codes 5260 or 5261, much less represent an intermediate degree of limited motion.  Furthermore, there has been no evidence of impairment of the tibia or fibula or ankylosis of the knee so as to warrant evaluating the disability under Diagnostic Code 5256 or 5262 (the only other diagnostic codes under 38 C.F.R. § 4.71a providing for assignment of a rating greater than 30 percent). 

The assigned 30 percent rating from July 1, 2013 to February 25, 2014, appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, DeLuca, supra.  Here, there is no probative evidence to support a finding that, at any point since July 1, 2013, symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use and during flare-ups, to support assignment of a rating in excess of 30 percent under any applicable DC predicated on limitation of motion. 

Since February 25, 2014, the Veteran has been in receipt of the maximum schedular evaluation for his left knee disability pursuant to DC 5055.  There are no other applicable Diagnostic Codes that would afford him a schedular rating in excess of 60 percent for such period of time.

C.  Other Considerations

The Board has also considered whether additional staged ratings are appropriate for the Veteran's service-connected left knee disability.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout each period on appeal; therefore, assigning additional staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's left knee disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, prior to his left total knee arthroplasty, the Veteran's separate ratings for painful, limited motion and instability contemplate such symptoms as well as their resulting functional impairment, to include climbing, standing, and walking.

In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

Moreover, as of July 1, 2013, the Veteran's 30 and 60 percent ratings for the left total knee arthroplasty contemplates the severity of the functional limitations caused by the residuals of the procedure.  Specifically, such ratings reflect the Veteran's pain, restricted motion, and functional limitations, including pain while engaging in manual labor. In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected left knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447  (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, while it has been documented that the Veteran's left knee disability causes functional impairment, to include an effect on his employability, as he has pain as a result of the conditions of his employment, the record does not suggest that his service-connected left knee disability has rendered him unemployable.  As recently as April 2014, the Veteran was employed as a diesel mechanic, and he has not provided affirmative evidence that his left knee disability precludes him from engaging in substantially gainful employment since that time.  As such, Rice is inapplicable to this case and need not be further addressed.

In making the foregoing determinations, the Board has resolved all doubt in favor of the Veteran.  However, to the extent that the Board has denied any higher or separate ratings, the Board finds that the benefit of the doubt doctrine is not applicable and these portions of the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

For the period from July 27, 2007, to May 22, 2012, an initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

For the period from July 27, 2007, to May 22, 2012, a separate 30 percent rating, but no higher, for left knee instability is granted, subject to the laws and regulations governing the payment of monetary awards.  

For the period from July 1, 2013 to February 25, 2014, an initial rating in excess of 30 percent for status post left total knee arthroplasty is denied.

For the period since February 25, 2014, an initial rating in excess of 60 percent for status post left total knee arthroplasty is denied.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed with regard to the Veteran's earlier effective date claims so that he is afforded every possible consideration.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board's July 2013 remand directed that the AOJ adjudicate the issue of whether there was CUE in an October 1972 rating decision that denied service connection for residuals of right and left knee injuries.  This was accomplished in an April 2014 rating decision, which found no CUE in such decision.  The Veteran filed a timely NOD with respect to that decision in October 2014.  The AOJ is continuing development of the Veteran's NOD.  However, the Board finds that the CUE claim is inextricably intertwined with the effective date claims on appeal, inasmuch as a decision on the CUE claim that favors the Veteran would have a direct impact on the adjudication of the effective date claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, Board consideration of the effective date claims is deferred until the Veteran has the opportunity to perfect the appeal of his CUE claim.  

Accordingly, the case is REMANDED for the following action:

After the Veteran has had an opportunity to perfect his appeal of the April 2014 denial of CUE, by being furnished a SOC and provided with the appropriate period of time in which to perfect his appeal, readjudicate the  effective date claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


